MEMORANDUM **
Saovutha Suon, a native and citizen of Cambodia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and review de novo claims of constitutional violations in immigration proceedings, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
The BIA acted within its discretion in denying Suon’s motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s July 22, 2005, order. See 8 C.F.R. § 1003.2(b)(1).
The IJ did not violate Suon’s statutory right to be represented , by counsel of his choice at his own expense or otherwise violate due process when she deemed his applications abandoned. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a petitioner to prevail on a due process claim); cf. Mendoza-Mazarie-*353gos v. Mukasey, 509 F.3d 1074, 1080-1084 (9th Cir.2007).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.